Title: From George Washington to Henry Clinton, 7 October 1780
From: Washington, George
To: Clinton, Henry


                  
                     Sir
                     Head Quarters 7th October
                     1780
                  
                  I find by the report of our Commissary of prisoners of the
                     proceedings which lately took place between him and Mr Loving at Elizabeth Town
                     on the 21st ulto, that he was willing, on the part of Your Excellency, to
                     accede substantially to my propositions respecting an exchange of Officers,
                     provided the exchange should be extended to the privates, prisoners of War,
                     then in your hands at New York. This is perfectly agreeable to me, and I have
                     accordingly directed our Commissary to take the most immediate measures to
                     carry into execution, as well the exchange of those privates as of the
                     Officers. I have the honor to be with Respect Your Excellency’s most obedt
                     Servant
                  
                     Go: Washington
                  
               